UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6985



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


AVERY MYRON LAWTON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CR-96-153, CA-00-941)


Submitted:   December 20, 2001         Decided:     December 28, 2001


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Avery Myron Lawton, Appellant Pro Se. Laura P. Tayman, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Avery Myron Lawton seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   United States v. Lawton, Nos. CR-96-153; CA-

00-941 (E.D. Va. Mar. 27, 2001).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2